Citation Nr: 1117871	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-33 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD), also claimed as a schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for PTSD, also claimed as a schizoaffective disorder is deemed to include any psychiatric disability.

In February 2005, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Veteran testified before the undersigned at a January 2011 Vidoeconference Hearing.  The hearing transcript is of record.  The nature of the Veteran's claim, along with the type of evidence needed to support the claim, was addressed during the January 2011 hearing.  See Bryant v. Shinseki, 23 Vet.App. 488 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that, during active duty in the Navy in February 1975, he was physically and sexually assaulted by three fellow sailors.  He contends further that after the attack, he feared for his life due to threats by the sailors and therefore, did not report the incident to his superiors.  However, he claims that he developed a poor attitude and a bleeding ulcer as a result of his fear, and that he had to be removed from the ship and sent to Hawaii for treatment.  See January 2011 hearing transcript.  

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to a psychiatric disability.  However, service personnel records show that the Veteran was discharged as unsuitable for military service due to apathy and a defective attitude.  Furthermore, service treatment records show that the Veteran was admitted to the National Naval Medical Center in Bethesda, Maryland in April 1975 for evaluation of peptic ulcer disease.  VA outpatient treatment records show that he was treated for a duodenal ulcer for depression in August 1994.

The post-service medical evidence of record shows that the Veteran has reported psychiatric symptoms in service and a continuity of symptoms since.  These records also show that he has been diagnosed with and treated on an inpatient and outpatient basis for PTSD, schizophrenia, major depressive disorder, dysthymic disorder, and bipolar disorder, as well as alcohol and substance abuse.  See outpatient treatment records from the VA Medical Center in Washington, DC dated from August 1994 to May 2008 and January 1999 treatment records from the VA Medical Center in Coatesville, Pennsylvania.  Furthermore, November 2004 vocational rehabilitation records show that it was determined that the achievement of a vocational goal for the Veteran was not reasonable feasible due to the fact that the Veteran had been unemployed since 1991, the severity of his psychiatric disability, and his criminal record.  In addition, a VA doctor in an October 2008 statement, indicated that the Veteran was unable to work due to symptoms from PTSD noncombat sexual trauma.  

The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  A VA examination addressing this matter is thus required.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him that evidence from sources other than service department records, including evidence of behavior changes, can constitute credible evidence of the claimed in service personal assaults.  This letter should also address all of the 2010 revisions to 38 C.F.R. § 3.304(f).

2.  Afford the Veteran an examination to determine the etiology of any current psychiatric disability.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a current psychiatric disability other than PTSD is the result of active service.  

The examiner should note whether the Veteran meets the criteria for a diagnosis of PTSD.  If he does not meet those criteria, the examiner should specify which criteria are missing.  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressor or stressors supporting the diagnosis.  If the stressor is an in-service assault, the examiner should report whether there is evidence of behavior changes in response to the stressor and address the credibility of the Veteran in regard to the stressor.

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

3.  Then, the claim for service connection for a psychiatric disability, to include PTSD, must be readjudicated.
If the claim remains denied, the Veteran and his representative must be furnished with a Supplemental Statement of the Case before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

